DETAILED ACTION
This action is responsive to the communications filed on 8/9/2021.
Currently, claims 1-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered but they are not persuasive. With regards to the previous rejections and merits of previously cited reference Wang (US 2004/0096004: hereinafter “Wang”).
	On listed pages 7-9 of the filed Arguments/Remarks, Applicant addresses the merits of Wang reference.  On listed page 8, lines 12-20 Applicant states (emphasis was part of the original text):
	…When the "quantity of filters in the signal path" is larger, the signal is filtered by more filters. It is known to the art that only selected data pass the filters and unwanted parts are removed, that makes filter a selected data canceller instead of a data storage. 
	However, the "depth of the FIFO process" represents storage capacity for storing data temporarily. When the depth of the FIFO process is deeper, the amount of data being stored can be increased. 
	Based on the foregoing, it is apparent that controlling the "quantity of filters 70 inserted in the signal path" is different from controlling the "depth of the FIFO process" since additional filters are irrelevant to additional data storage. 

the "depth of the FIFO process" represents storage capacity for storing data temporarily. When the depth of the FIFO process is deeper, the amount of data being stored can be increased) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The Examiner notes that FIFO is an acronym that typically means ‘First-In First Out’, where term/acronym FIFO (as well as the phrase ‘adjusting depth of the FIFO process’) is/are NOT limited to ‘FIFO storage/memory’ as alleged by Applicant.  Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Therefore, the rationale of the previous rejection for claim 1 is maintained for the reasons addressed above (in addition to the merits of the Wang reference itself).  
	Note that the rationale for maintaining the previous rejection Wang reference with respect to claim 13 is substantially similar to the claim 1 addressed supra.
	The rejections of the dependent claims (as applicable) are maintained for at least the rationale for maintaining the rejection of independent claim 1 or claim 13.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 13, 15-16, and 18 are concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang (US 2004/0096004: previously cited).

With regards to claim 1, Wang teaches an operation method implemented by a receiver device (figs. 2, 3, and 5: where figure 3 shows an Ethernet receiver [0007+0024+0050+0051].  Figure 5 elaborating upon the ‘filter bank’ and other components/signals within the Ethernet receiver.  Note that method steps are implemented as functions of the cited hardware), wherein the operation method (previously addressed) comprises (addressed below): 
	detecting a signal on a transmission line (figs. 2, 3, and 5: see at least figure 5 and carrier sense (CRSI) [Wingdings font/0xE0] [0050]); 
	performing a channel estimation to acquire a length of the transmission line (figs. 2, 3, and 5: at least length estimation unit 62 performs this function/step using various channel estimate operations to generate the estimated ‘transmission line length’ (e.g. see [0043+0044] and [0050]) in order to generate length ‘d’ (with regards to at ;
	comparing the length with at least one length threshold value to generate a comparison result (figs. 2, 3, and 5: the at least one length threshold value is mapped to comparison to the various integer multiple of filters to determine the ‘flat response’.  Where each of the filters represent particular cable length segments up to the maximum cable length (see [0043-0044]), which is used to generate the ‘selection signal’ that controls the operations of selector 72 of figure 5); and 
	adjusting a depth of a first-in-first-out (FIFO) process according to the comparison result (figs. 2, 3, and 5: the operations of selector 72 of figure 5 adjust the length/depth of the FIFO process of the cascaded filters of figure 5.  The comparison result was previously addressed).

With regards to claim 3, Wang teaches the limitations of claim 1.
	Wang further teaches wherein adjusting the depth of the FIFO process (previously addressed) comprises:
	reducing the depth if the length of the transmission line is shorter than the at least one length threshold value (figs. 2, 3, and 5: selecting the shorter filter depth/length (less of the cascaded FIFO filters) is mapped to the reducing the depth.  The rest of the limitations were previously addressed or are readily apparent).




	Wang further teaches wherein detecting the signal on the transmission line (previously addressed) comprises (addressed below): 
	detecting signal energy on the transmission line (figs. 2, 3, and 5: see at least figure 5 and carrier sense (CRSI) [Wingdings font/0xE0] [0050]); 
	16Attorney Docket No.: 0114973.325US2determining whether the signal energy is greater than an energy threshold value (figs. 2, 3, and 5: see at least figure 5 and carrier sense (CRSI) [Wingdings font/0xE0] [0050].  Note that ‘carrier sense’ meets these limitations in order to distinguish/sense whether the carrier is present or not present, which inherently requires at least one ‘energy threshold value’); and 
	performing the channel estimation if the signal energy is greater than the energy threshold value (figs. 2, 3, and 5: see at least figure 5 and carrier sense (CRSI) [Wingdings font/0xE0] [0050].  Note that ‘carrier sense’ meets these limitations in order to distinguish/sense whether the carrier is present or not present, which inherently requires at least one ‘energy threshold value’.  Where figure 5 shows that the CRSI results are used to control the ‘enable unit’ 74 which is used to enable/disable the filter selector operations using the CRSI results [Wingdings font/0xE0] [0050].  The channel estimation was previously addressed).  






	Wang further teaches the operation method of claim 4 (previously addressed), further comprising (addressed below): 
	continuing to detect the signal energy on the transmission line if the signal energy is lower than or equal to the energy threshold value (figs. 2, 3, and 5: see at least figure 5 and carrier sense (CRSI) [Wingdings font/0xE0] [0050].  Note that ‘carrier sense’ meets these limitations in order to distinguish/sense whether the carrier is present or not present, which inherently requires at least one ‘energy threshold value’.  Where figure 5 shows that the CRSI results are used to control the ‘enable unit’ 74 which is used to enable/disable the filter selector operations using the CRSI results [Wingdings font/0xE0] [0050].  
	In the case that the carrier signal is not ‘sensed’, the CRSI operation continue to ‘look for’ the carrier signal.  The rest of the limitations were previously addressed or are readily apparent).  

With regards to claim 6, Wang teaches the limitations of claim 1.
	Wang further teaches wherein the transmission line is applied to an Ethernet system (figs. 2, 3, and 5: these limitations were previously addressed.  Also see [0051] [Wingdings font/0xE0] “[E]thernet communication system”).




an operation method implemented by a receiver device (figs. 2, 3, and 5: where figure 3 shows an Ethernet receiver [0007+0024+0050+0051].  Figure 5 elaborating upon the ‘filter bank’ and other components/signals within the Ethernet receiver.  Note that method steps are implemented as functions of the cited hardware), wherein the operation method (previously addressed) comprises (addressed below): 
	detecting a signal on a transmission line (figs. 2, 3, and 5: see at least figure 5 and carrier sense (CRSI) [Wingdings font/0xE0] [0050]); 18Attorney Docket No.: 0114973.325US2 
	acquiring a length of the transmission line (figs. 2, 3, and 5: at least length estimation unit 62 performs this function/step using various channel estimate operations to generate the estimated ‘transmission line length’ (e.g. see [0043+0044] and [0050]) in order to generate length ‘d’ (with regards to at least transfer function Hc(f) and the subsequent equations representing cable 10 [0039-0044])) or a signal-to-noise ratio corresponding to the transmission line (NOT GIVEN PATENT WEIGHT due to the “or” statement); 
	determining an adjusted depth according to the length (figs. 2, 3, and 5: the at least one length threshold value is mapped to comparison to the various integer multiple of filters to determine the ‘flat response’.  Where each of the filters represent particular cable length segments up to the maximum cable length (see [0043-0044]), which is used to generate the ‘selection signal’ that controls the operations of selector 72 of figure 5.  Where the operations of selector 72 of figure 5 adjust the length/depth of the FIFO process of the cascaded filters of figure 5 (according to the length)) or the signal-to-noise ratio based on a look-up table (NOT GIVEN PATENT WEIGHT due to the “or” statement); and 
	performing a FIFO process according to the adjusted depth (previously addressed and/or readily apparent).

With regards to claim 15, Wang teaches the limitations of claim 13.
	Wang further teaches the operation method of claim 13 (previously addressed), further comprising: determining the signal-to-noise ratio according to the signal being detected on the transmission line (these limitations are NOT GIVEN PATETNABLE WEIGHT since they are directed to the unselected alterative with regards to the “OR” statement in the parent claim.  Thus the instant limitations are rejected using the merits of the rejection(s) for the parent claim(s) above).

With regards to claim 16, Wang teaches the limitations of claim 15.
	Wang further teaches wherein the look-up table records a mapping relationship between at least one signal-to-noise ratio and at least one adjusted depth (these limitations are NOT GIVEN PATETNABLE WEIGHT since they are directed to the unselected alterative with regards to the “OR” statement in the parent claim.  Thus the instant limitations are rejected using the merits of the rejection(s) for the parent claim(s) above).




	Wang further teaches wherein the transmission line is applied to an Ethernet system (figs. 2, 3, and 5: these limitations were previously addressed.  Also see [0051] [Wingdings font/0xE0] “[E]thernet communication system”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2004/0096004: previously cited) as applied to claim 13 above, further in view of Raghavan et al. (USPN 6,438,163: hereinafter “Raghavan”; previously cited).

With regards to claim 14, Wang teaches the limitations of claim 13, including the transmission line length and the adjusted depth/length.
	Wang is silent to disclosing wherein the look-up table records a mapping relationship between at least one length and at least one adjusted depth.
	However secondary Raghavan teaches in claim 9 of Raghavan [Wingdings font/0xE0] “the cable processor includes: a first look-up table that outputs the first cable length in response to the variable gain; a second look-up table that outputs the second cable length in response to the metric of equalizer coefficients”.  
. 

Allowable Subject Matter
Claims 7-12 are allowed.
Claims 2 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        11/6/2021